UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 99-50184
                             Summary Calendar

                           BANK ONE TEXAS N.A.,

                                                      Plaintiff-Appellee,

                                   VERSUS

                      ETSE INCORPORATED; ELY EYAL;
                         SHARON EYAL; TALY EYAL,

                                                    Defendants-Appellants.


             Appeal from the United States District Court
                   for the Western District of Texas
                             (MO-98-CV-57)

                             January 21, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges

PER CURIAM:*

      On November 4, 1998, the district court entered a final money

judgment against Appellants on their contract of guaranty with

Appellee, Bank One. Appellants did not file a post-judgment motion

to   alter   or   amend   this   final   judgment   within   ten   days,   in
accordance with Fed. R. Civ. P. 59(e); neither did Appellants file

a notice of appeal within thirty days, as required by Fed. R. App.

P. 4(a).     Instead Appellants filed a motion to “determine the

commercial reasonability” of a prejudgment sale of collateral more

than 60 days after the district court entered judgment.                This


      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motion, however, did not plead or attempt to establish any of the

legal bases authorizing either an extension of time to file a valid

notice of appeal, in accordance with Fed. R. App. P. 4(a)(B), or

relief from a judgment, under the provisions of Fed. R. Civ. P.

60(b).

     Consequently, the district court correctly concluded that it

had no jurisdiction to grant relief on Appellants’ post-judgment

motion under these circumstances.

     The judgment of the district court is therefore

     AFFIRMED.




                                2